ALLOWANCE
Notice of Pre-AIA  or AIA  Status
This action is in response to amendments filed 10 June 2021 for the application filed 18 July 2019 which claims priority to PRO 62/701,287 filed 20 July 2018.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 5-10, filed 10 July 2021, with respect to claims 1, 3-5, and 7-20 have been fully considered and are persuasive in view of the amendments presented.  The previous rejections of claims 1, 3-5, and 7-20 have been withdrawn. 
EXAMINER’S AMENDMENT
The application has been amended as agreed to by applicant’s representative during the interview conducted 14 June 2021, claims 11 and 20 are cancelled, claims 1, 10 and 17 are amended, and the dependency of claims 14-16 is changed as follows:
Claim 1. line 7 – “plurality of turbulators are configured to generate turbulence”
Claim 10. An aircraft float, comprising: 
a float body configured to provide buoyancy to an aircraft, wherein a lower portion of the float body is configured to contact water; and

a plurality of turbulators located at an outer surface of the float body, wherein the plurality of turbulators comprise a scale-like pattern, and wherein the plurality of turbulators are configured to generate turbulence to reduce a suction effect of water on the float body during aircraft takeoff 
Claim 11. (Cancelled)
Claim 14. line 1 – “The aircraft float of claim 
Claim 15. line 1 – “The aircraft float of claim 
Claim 16. line 1 – “The aircraft float of claim 
Claim 17. An aircraft float, comprising: 
and
a plurality of turbulators located forward of the step at an outer surface of the float body,
wherein the plurality of turbulators comprise a scale-like pattern, 
and wherein the plurality of turbulators are configured to reduce a suction effect on the float body during aircraft takeoff from water.
Claim 20. (cancelled)
Allowable Subject Matter
Claims 1, 3-5, 7-10 and 12-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to disclose or teach “a plurality of turbulators located at an outer surface of the water contact member, wherein the plurality of turbulators comprise a scale-like pattern, and wherein the plurality of turbulators are configured to generate turbulence to reduce a suction effect of the water on the float body during aircraft takeoff” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 1 is neither anticipated nor made obvious by the prior art of record.  Claims 3-5 and 7-9 depend from claim 1 and are therefore also found allowable.
Regarding Claim 10, the prior art of record fails to disclose or teach “a plurality of turbulators located at an outer surface of the float body, wherein the plurality of turbulators comprise a scale-like pattern, the plurality of turbulators configured to generate turbulence to reduce a suction effect of water on the float body during aircraft takeoff” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 10 is neither anticipated nor made obvious by the prior art of record.  Claims 12-16 depend from claim 10 and are therefore also found allowable.
Regarding Claim 17, the prior art of record fails to disclose or teach “a plurality of turbulators located at an outer surface of the float body, wherein the plurality of turbulators comprise a scale-like pattern configured to reduce a suction effect on the float body during aircraft takeoff from water” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        6/30/2021